 MCCARTHY CONSTRUCTION CO
. 355 NLRB No. 67 
365
McCarthy Construction Company 
and
 Cement Ma-
sons Local 1, International Union of Bricklayers 
and Allied Craftworkers
 (BAC), AFLŒCIO.  
Cases 7ŒCAŒ51474 and 7ŒCAŒ51647
 August 6, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On February 2, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 355 NLRB 50.
1  Thereafter, the Gen-
eral Counsel filed an appli
cation for enforcement in the 
United States Court of Appeals for the Sixth Circuit.  On 
June 17, 2010, the United States Supreme Court issued 
its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 
order to exercise the delegated authority of the Board, a 
delegee group of at least th
ree members must be main-
tained.  Thereafter, the court of appeals dismissed the 
General Counsel™s application for enforcement. 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 355 
NLRB 50 (2010), which is incorporated by reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 In adopting the provision in the am
ended remedy section of the de-
cision, denying the General Counsel™s request for an imposed bargain-
ing schedule (355 NLRB 50), we rely on 
Leavenworth Times, 234 
NLRB 649 (1978).  We find it unnece
ssary to additionally rely on 
Myers Investigative & Security Services
, 354 NLRB 367 (2009). 
Chairman Liebman believes that such a remedy may be worthy of 
consideration in a future case. 
Leavenworth Times, supra at 649Œ651 
(Member Murphy™s dissent). 
